United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
NORTH ATLANTA STATION, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-504
Issued: June 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2006 appellant filed a timely appeal of a November 13, 2006 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative affirming the
denial of a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has established that she is entitled to a schedule award as a
result of her accepted employment injury.
FACTUAL HISTORY
This case has previously been before the Board. In a March 28, 2005 decision, the Board
found that appellant was not entitled to a schedule award after May 22, 1998, the date the Office
terminated her compensation benefits on the grounds that she refused an offer of suitable work.1
1

Docket No. 05-205 (issued March 28, 2005).

The Board, however, remanded the case to the Office for further development of the medical
evidence to determine whether appellant was entitled to a schedule award prior to May 22, 1998.
The Board also found that the Office properly denied appellant’s August 2, 2004 request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. The facts and the circumstances of the case as set forth in the Board’s prior decision are
incorporated herein by reference. The facts and the history relevant to the present issue are
hereafter set forth.2
On remand the Office requested that an Office medical adviser review appellant’s
medical records to determine whether she was entitled to a schedule award for the period prior to
May 22, 1998. On June 21, 2005 an Office medical adviser reviewed appellant’s medical
records. He determined that she reached maximum medical improvement (MMI) on
May 20, 1998. The Office medical adviser stated that appellant sustained chronic cervical and
lumbosacral disc disease with superimposed lumbar strain due to her 1997 employment-related
fall. He noted the findings of appellant’s attending physician that she had an 18 percent
impairment of the cervical spine and a 13 percent impairment of the lumbar spine. The Office
medical adviser noted that the Federal Employees’ Compensation Act does not provided for a
schedule award for impairment to the spine. He determined that appellant had a Grade 4 sensory
deficit of the L5 nerve root of the right leg. Utilizing Table 15-15 and Table 15-18 on page 424
of the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th
ed. 2001) (A.M.A., Guides), the Office medical adviser determined that appellant sustained a one
percent impairment of the right lower extremity.
By decision dated August 12, 2005, the Office granted appellant a schedule award for a
one percent impairment of the right leg based on the Office medical adviser’s June 21, 2005
opinion. In a letter dated August 18, 2005, appellant requested a review of the written record
before an Office hearing representative. She submitted a November 23, 2004 medical report of
Dr. Ernest L. Howard, a Board-certified physiatrist, who opined that appellant sustained an 18
percent whole person impairment of the cervical spine which constituted a 30 percent
impairment of the upper extremities based on the A.M.A., Guides. He further determined that
she had a 13 percent whole person impairment of the lumbar spine which constituted a 32
percent impairment of the lower extremities based on the A.M.A., Guides.
By decision dated November 14, 2005, an Office hearing representative set aside the
Office’s August 12, 2005 decision and remanded the case for further development. He found
that the Office medical adviser’s opinion was not sufficiently rationalized to establish appellant’s
entitlement to a schedule award. The hearing representative stated that it was unknown how the
Office medical adviser determined that appellant reached MMI on May 20, 1998. In addition,
the medical adviser failed to explain the basis for his finding that appellant had a one percent
impairment of the right lower extremity based on the A.M.A., Guides. On remand the hearing
representative instructed the Office to obtain clarification from the medical adviser.

2

On July 21, 1997 appellant, then a 40-year-old distribution clerk, filed a traumatic injury claim alleging that on
July 19, 1997 she experienced pain radiating from her lower back down through her right thigh when she lifted a flat
box weighing 25 to 45 pounds out of an all-purpose container. By letter dated October 28, 1997, the Office accepted
her claim for a lumbosacral strain. On April 10, 2004 appellant filed a claim for a schedule award (Form CA-7).

2

On November 29, 2005 the Office medical adviser stated that appellant reached MMI on
April 21, 1998 and not May 20, 1998 as he previously stated, based on an April 21, 1998 report
of Dr. Susan J. Dreyer, a Board-certified physiatrist.3 He further stated that the basis for his one
percent impairment rating of the right lower extremity was based on Dr. Howard’s October 8,
2004 report.4
On February 2, 2006 the Office medical adviser stated that Dr. Howard’s October 8, 2004
medical report was for a different case and did not apply to appellant’s schedule award claim.
He noted Dr. Dreyer’s April 21, 1998 findings that appellant sustained degenerative lumbar disc
and low back pain. The Office medical adviser further noted Dr. Dreyer’s finding that
appellant’s range of motion of the lumbar spine was restricted with a negative straight leg raising
test and a constant limp. In addition, he found no signs or evidence of radiculopathy or
myelopathy. The medical adviser stated that Dr. Dreyer concurred that appellant reached MMI
on April 21, 1998. Based on Dr. Dreyer’s examination on that date, the medical adviser
determined that appellant had no impairment of the right lower extremity. He concluded that she
had zero percent impairment of the right lower extremity.
In a decision dated February 21, 2006, the Office found that appellant was not entitled to
a schedule award for the lower extremities based on the medical adviser’s February 2, 2006
opinion.
By letter dated February 27, 2006, appellant requested an oral hearing before a hearing
representative.
By decision dated November 13, 2006, a hearing representative affirmed the Office’s
February 21, 2006 decision. The evidence of record was insufficient to establish that appellant
was entitled to a schedule award.

3

In an April 21, 1998 report, Dr. Dreyer provided a history of appellant’s July 19, 1997 employment injury and
medical treatment and reviewed her medical records. On physical examination, she reported full range of motion of
appellant’s cervical spine, restricted range of motion of her lumbar spine with straight leg raising and an exaggerated
limp. Dr. Dreyer stated that appellant suffered from chronic low back pain with lumbar spondylosis/degenerative
disc but found no evidence of radiculopathy or myelopathy. She concurred that appellant had reached maximum
medical improvement.
4

On October 8, 2004 Dr. Howard diagnosed cervical spondylosis, multiple degenerative disc disease, history of
appellant’s work-related injury, positive multiple cervical disc protrusion at C3-4, C4-5 and C5-6, clinical signs and
symptoms of cervical radiculopathy, lumbar spondylosis with degenerative disc disease and posterior central disc
intrusion at L4-5 and L5-S1 by work-related history. He determined that appellant had an 18 percent whole person
impairment of the cervical spine and a 13 percent whole person impairment of the lumbar spine (A.M.A., Guides
384, section 15.6). Utilizing the Combined Values Chart, Dr. Howard determined that appellant sustained a 29
percent whole person impairment based on work-related cervical and lumbar radiculopathy (A.M.A., Guides 604).
He stated that these impairment ratings were accurate and that they should not change plus or minus one percent
over the next two years based on his examination findings. Dr. Howard noted that his impairment ratings did not
include appellant’s history of pulmonary sarcoid disease, hypertension, uterine disease, hemorrhoid surgery, direct
fibromyalgia chronic pain residual sequela or other nonwork-related medical illnesses.

3

LEGAL PRECEDENT
An employee seeking compensation under the Act5 has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence.6
The schedule award provision of the Act7 and its implementing regulation8 set forth the
number of weeks of compensation to be paid for permanent loss or loss of use of the members of
the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage of loss of use.9 However, neither the Act
nor the regulations specify the manner in which the percentage of impairment shall be
determined. For consistent results and to ensure equal justice for all claimants, the Office
adopted the A.M.A., Guides as a standard for determining the percentage of impairment and the
Board has concurred in such adoption.10
ANALYSIS
The Office accepted appellant’s claim for a lumbosacral strain. On April 10, 2004 she
filed a claim for a schedule award for permanent impairment. On June 21, 2005 an Office
medical adviser determined that appellant reached MMI on May 22, 1998. He further
determined that she sustained a Grade 4 sensory deficit of the L5 nerve root of the right leg. The
medical adviser opined that appellant had a one percent impairment of the right lower extremity
(A.M.A., Guides 424, Tables 15-15 and 15-18).
Based on the hearing representative’s remand instructions, the medical adviser clarified
his impairment rating. On November 29, 2005 he stated that the date of MMI was April 21,
1998 instead of May 20, 1998, based on Dr. Dreyer’s April 21, 1998 report. The medical adviser
further stated that his one percent impairment rating was based on Dr. Howard’s October 8, 2004
report.
On February 2, 2006 the Office medical adviser stated that Dr. Howard’s October 8, 2004
medical report did not pertain to appellant’s current low back claim. Instead, he noted
Dr. Dreyer’s April 21, 1998 findings. The Office medical adviser noted that Dr. Dreyer
discussed appellant’s degenerative lumbar disc, low back pain, range of motion, straight leg
raising results and limp and found no signs or evidence of radiculopathy or myelopathy.
Dr. Dreyer agreed that appellant reached MMI on April 21, 1998. She made no objective
findings of any permanent impairment to appellant’s right lower extremity due to the accepted
5

5 U.S.C. §§ 8101-8193.

6

Gary J. Watling, 52 ECAB 278 (2001).

7

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

8

20 C.F.R. § 10.404 (1999).

9

5 U.S.C. § 8107(c)(19).

10

20 C.F.R. § 10.404 (1999); see also Joseph Lawrence, Jr., 53 ECAB 331 (2002); Tommy R. Martin, 56 ECAB
___ (Docket No. 03-1491, issued January 21, 2005).

4

lumbosacral strain. Based on Dr. Dreyer’s report, the medical adviser determined that appellant
had no permanent impairment of the right lower extremity.
Dr. Howard’s November 23, 2004 report found that appellant sustained an 18 percent
whole person impairment of the cervical spine which constituted a 30 percent impairment of the
upper extremities and a 13 percent whole person impairment of the lumbosacral spine which
constituted a 32 percent impairment of the lower extremities based on the A.M.A., Guides. He
combined the 30 percent impairment of the upper extremities with the 32 percent impairment of
the lower extremities to determine that appellant sustained a 29 percent impairment of the whole
person (A.M.A., Guides 604). Dr. Howard, however, failed to identify the specific tables and
figures of the A.M.A., Guides that he used to determine the impairment ratings for appellant’s
upper and lower extremities. Moreover, he did not state that appellant reached MMI prior to
May 22, 1998 or that her impairment was causally related to her accepted employment injury.
The Board, therefore, finds that Dr. Howard’s report is insufficient to establish appellant’s
entitlement to a schedule award.
The Board finds that the weight of the medical opinion evidence is represented by the
Office medical adviser’s opinion, based on the clinical findings of Dr. Dreyer, that appellant did
not sustain any employment-related permanent impairment of her right lower extremity prior to
May 20, 1998, as it is sufficiently rationalized and based on a proper factual and medical
background.
The Board finds that appellant submitted no rationalized medical evidence that
establishes any permanent impairment to her right lower extremity causally related to her
accepted employment-related lumbosacral strain.
CONCLUSION
The Board finds that appellant has failed to establish that she is entitled to a schedule
award as a result of her accepted employment injury.

5

ORDER
IT IS HEREBY ORDERED THAT the November 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

